USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2130                          UNITED STATES,                       Plaintiff, Appellee,                                v.                       JERRY LEE ROBERTSON,                      Defendant, Appellant.                       ____________________No. 99-1460                          UNITED STATES,                            Appellee,                                v.                       JERRY LEE ROBERTSON,                      Defendant, Appellant.          APPEALS FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF RHODE ISLAND          [Hon. Ronald R. Lagueux, U.S. District Judge]                              Before                    Selya, Boudin and Lynch,                        Circuit Judges.                                                                                                                                                                     William T. Boyle on brief for appellant.     Jerry Lee Robertson on supplemental brief pro se.     Margaret E. Curran, United States Attorney, and Stephanie S.Browne, Assistant United States Attorney, on brief for appellee.June 24, 1999                                                                     Per Curiam.  Upon careful review of the record and the briefs,we conclude that the district court did not clearly err in applyingan enhancement for obstruction of justice.  The guidelinesthemselves, as well as the pre-sentence report, gave ample noticethat the enhancement might be applied.  The district court'sfindings were specific enough, and we have no reason to second-guess the district court's negative view of defendant's probity.       We also have reviewed to the extent possible the argumentsraised in defendant's supplemental brief.  Even were thosearguments adequately developed and properly before us, we wouldfind no merit in any of them.  Contrary to defendant's arguments:the affidavit sufficiently supported the warrant; the evidencesufficiently supported the convictions; and the jury instructionssufficiently explained the elements of the offenses and thegovernment's burden of proof.  Further, defendant's sentence wascalculated appropriately in light of the conviction for possessionwith intent to distribute heroin within 1000 feet of a school; theweapons enhancement was not clearly erroneous in light of thecircumstances in which the drugs and guns were found; and,considering defendant's criminal past along with the outstandingwarrants, we cannot say that the degree of the departure wasoutside the district court's discretion in such matters.      The judgment is affirmed.  See 1st Cir. Loc. R. 27.1.  Thebail appeal, no. 98-2130, is dismissed as moot.